Title: To George Washington from Maurice-Auguste de Beniousky, 18 March 1782
From: Beniousky, Maurice-Auguste de
To: Washington, George


                        
                            Mon General

                                à Philadelphie à la City Tavern le 18 mars 1782
                                
                            
                            le defaut de la Langue angloise m’a Contraint de requerir Mr le Baron de Stûben de porter ma Parole a
                                votre Excellence.
                            Je me Suis rendû en amerique Sous les auspices du Ministre De la France mais mon bût estant de Servir les
                                Etats Unies, tout abstraction fait d’autre Service, et influence, je reclame mon General votre Garantie au pres du
                                Congrés en ma faveau, offrant a Votre Patrie (:dont j’ambitione d’en devenir Citoyen:) mon Sang, mes Conoissances, et
                                mon Courage; et dans le cas ou mes offres Soient agrée; Je vous demande la grâce mon General de Servir la campagne
                                prochain a vos Côtes, es Sous vos ordres, peutetre qu’un heureuse Circomstance me fournira l’occasion de justifier Les
                                marques d’estime, et de Confiance dont Vous m’aurez honorer.
                            Vous avez honoree mon cousin Germain Pulawsky de votre confinance Veuillez bien me la continue, mon Zel,
                                et mon attachement justifieront vos Bontés.
                            Je vient de quitter le Service de lempereur que j’ai Servi dans la dernier Guere contre le Roi de Prusse
                                en qualité de General de Battaile et je ne Suis rentue au Servcie de la France, que pour me mettre en Etat, de me
                                transferer en Amerique; voila ma Conduit le Reste depend du jugement de Votre Excellence. J’ai l’honneur d’etre avec
                                un Respectueux attachement Mon Géneral Votre tres humble & tres Obeissant Serviteur
                            
                                Comte de Bieniewsky
                            
                        
                        TranslationPhilda. Match 18th 1782
                            A defficiency of knowledge in the English Language obliges me to have recourse to Baron Steuben to address
                                your Excellency on my behalf.
                            I came over to America, under the Auspices of the Minister of France but my object being to serve the
                                United States abstracted all other Service & Influence. I have to request Sir your recommendation to Congress
                                in my favor Offering to your Country (of which I am ambitious of becoming a Citizen) my blood, my knowledge &
                                my Courage, Should my Offers be accepted I have further to request your Excellency’s permission to serve the next
                                Campaign at your side & under your immediate Orders, perhaps some happy circumstance may furnish me an
                                Opportunity to Justify those marks of Esteem & Confidence you may be pleased to honor me with.
                            You honord my Cousin German Pulaski with your Confidence permit me to request a continuance of it in my
                                favor—my Zeal and attachment shall always Justify it.
                            I have just left the Service of the Emperor whom I served in the war against the King of Prussia in quality of General de Battaille and I re’entered the Service of France only to put my Self in a position to come to
                                this Country. Such is my situation—the rest depends on your Excellencys decision. I have the honor to be with
                                arespectfull attachment &c.
                            
                                Comte de Bieniewsky
                            
                        
                    